Exhibit 14 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Oppenheimer Variable Account Funds: We consent to the use in this Registration Statement of Oppenheimer Balanced Fund/VA, a series of Oppenheimer Variable Account Funds, on Form N-14 of our report dated February 16, 2012, included herein the Statement of Additional Information to Combined Prospectus and Proxy Statement, which is part of such Registration Statement. /s/ KPMG LLP KPMG LLP Denver, Colorado February 16, 2012
